Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Final office action is in response to Applicant’s amendments and arguments/remarks filed on 08/31/2022.
Claim Status:
Amended claim: 1-3, and 8-9

Pending claims: 1-20

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practices; ii. Commercial or Legal Interaction; iii. Managing Personal Behavior or Relations or Interactions between People ], and (c) mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).   

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a Method/system/server, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for financial message transformation service to secure transactions from fraudulent activity. 
[Step-2A]-Prong One: The claim 1 is then analyzed to determine whether it is directed to a judicial exception: The claim  recites the limitations to
a financial institution,… the financial institution creates and sends a POST/TRANSFORM HTTP message containing a financial message to a special purpose transformation-as-a-service…; 
 a fraud monitor, electrically connected to the …,  the fraud monitor configured to accepts a message from the …, checks the message for fraudulent activity, and returns an indication of fraud; and 
the special purpose transformation-as-a-service …, the special purpose transformation-as-a-service … comprising: 
a plurality of processing cores electrically connected; 
a data storage … electrically connected to the plurality of processing cores; and 
a network interface electrically connected to the plurality of processing cores and to …,  the special purpose transformation-as-a-service … is accessible to the financial institution and the fraud monitor through the cloud, 
 the plurality of processing cores configured to accept the POST /TRANSFORM HTTP message containing the financial message from the financial institution, store the financial message in the data storage device, parse the financial message into fields and data, transform the financial message into a transformed message that contains at least a portion of the data from the financial message, using a mappings library on the fields, store the transformed message in the data storage device, generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution in response to the POST /TRANSFORM HTTP message;
 the financial institution configured to send the token to the fraud monitor and the fraud monitor configured to send the token in a GET/TRANSFORM HTTP message to the special purpose transformation-as-a-service …, and the special purpose transformation-as-a-service…returns a portion of the transformed message to the fraud monitor in response to the GET/TRANSFORM HTTP message which evaluates thePATENT APPLICATIONDocket No.: BT-142 portion of the transformed message and returns the indication of the fraud to the financial institution.  

The claimed method/system/server simply describes series of steps for financial message transformation service to secure transactions from fraudulent activity. 
These limitations, as drafted, are processes that fall into the certain methods or organizing human activity, specifically fundamental economic processes of business relations in using financial transformed messaging for fraud control, human commercial or business or transactional activities/interactions, but for the recitation of a general-purpose computer components. That is, other than reciting a server to perform the steps.  The mere nominal recitation of a server and fraud monitor to perform the steps and does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of financial message transformation service to secure transactions from fraudulent activity in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial fraud process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Prong Two 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a server and fraud monitor to perform the steps of evaluates and returns. The server and monitor in the steps is recited at a high level of generality, i.e., as a general-purpose processor performing an Armstrong computer function of processing data. This general-purpose processor limitation is no more than mere instructions to apply the exception using a general-purpose computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a server (using the server as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server/monitor at each step of the process performs purely general computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a general-purpose computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible. The analysis above applies to all statutory categories of invention including claims 8, and 15.  
Furthermore, the dependent claims 2-7, 9-14 and 16-20 do not resolve the issues raised in the independent claims. The claims 2-7, 9-14 and 16-20 are directed towards using the sanctions monitor accepts a sanctions message from the financial institution via the cloud, said message containing the token, interrogates the special purpose transformation-as-a-service server for a portion of the transformed message, checks the portion of the transformed message for sanctioned activity, and returns a sanction indication to the financial institution, the identity and access management module intercepts the financial message as it arrives and determines if the financial institution has permission to perform a service requested in the financial message, the financial message transformation further includes using an additional database and wherein the financial institution is a bank the financial message is in SWIFT/ISO format.
These limitations are also part of the abstract idea identified in claim 1, and the additional elements of the microprocessor, interface and Internet are as addressed in the Steps 2A-prong 2 and 2B in the claim 1 analysis above. Therefore, this claim is similarly analyzed and rejected under the same rationale as claim 1, supra.  Claims are patent ineligible.
Accordingly, the dependent claims  2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over SOVIANY et al (WO 2014111540 A1) in view of, Nelson et al(US 2016/0034900 A1), and ARMSTRONG et al (WO 2017/027900 A1).

Specifically as to claim 1, 8 and 15, SOVIANY discloses a system (and related server and method) for processing financial messages, the system comprising: 
a financial institution, electrically connected to a cloud,  the financial institution configured to creates and sends a POST/TRANSFORM HTTP message containing a financial message to a special purpose transformation-as-a-service server via the cloud (Abst.; via a system for characterizing financial messages having a plurality of data fields…para [0025-28], figs. 1-3; via a characterizing system/data model used by the enhanced scoring engine…); 
a fraud monitor, electrically connected to the cloud, fraud monitor configured to accept a message from the cloud, checks the message for fraudulent activity, and returns an indication of fraud (para [0034], fig. 1; a characterizing system 1 for financial transactions not limited to authorization of payment card transactions… [0035]; via Ex. Characterization of the financial data to identify those financial transactions representing money laundering and message needs to be characterized to identify those data records… [0036]; via the credit card ex. Characterizing the financial message is part of risk management process …[0038]; via the interface 110 for receiving requests from the different transaction sources 101,…105 can process the incoming data records, for example by transforming different data formats used by the different transaction sources 101…105 into a common data format for further processing [0039]; via  example, an ISO norm [ISO 8583] that defines a message format and a communication flow for the data records…financial message either ”authorize” or “decline” and generate response message….The ISO Standard No. 8385 is not an exclusively used format…other region-specific formats exist in parallel to the ISO Standard No.8583 [implied SWIFT format]…), and
the special purpose transformation-as-a-service server, the special purpose transformation-as-a-service server comprising:
 a plurality of processing cores electrically connected; a data storage device electrically connected to the plurality of processing cores (para [0035]; via a risk management process…); and 
a network interface electrically connected to the plurality of processing cores and to the cloud,  the special purpose transformation-as-a-service server is accessible to the financial institution and the fraud monitor through the cloud, 
 the plurality of processing cores configured to accept the POST/TRANSFORM HTTP message containing the financial message from the financial institution, store the financial message in the data storage device, parse the financial message into fields and data, transform the financial message into a transformed message that contains at least a portion of the data from the financial message, using a mappings library, store the transformed message in the data storage device (para [0036-39]; via the credit card ex. Characterizing message part of risk management process/ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…[0043]; via Interface 110 for receiving requests from different transaction sources can reprocess the incoming data records for ex. by transforming different data formats [implied portion of data of transformed message]….[0045]; via  The interface 110 to an enhanced scoring engine 2…data model/data record as well as confidence value…),
[[generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution in response to the POST/TRANSFORM HTTP message containing;  the financial institution configured to send the token to the fraud monitor, and the fraud monitor, sends the token in a GET/TRANSFORM HTTP message containing to the special purpose transformation-as-a-service server,]] and 
the special purpose transformation-as-a-service server configured to return a portion of the transformed message to the fraud monitor in a response to the GET/TRANSFORM HTTP message containing which evaluates thePATENT APPLICATIONDocket No.: BT-142 portion of the transformed message and returns the indication of fraud to the financial institution (para [0040]; via  The interface 110 to an enhanced scoring engine 2…data model/data record as well as confidence value…[0041]; via the output of the enhanced scoring engine 2 and analysis engine 13…the automatic decider 15…sends back a routing response…[0043]; via the post detection case management system 17 for handling fraud alerts…XML messages over a message queue…).
SOVIANY does not explicitly disclose the step of a POST/TRANSFORM HTTP message and a GET/TRANSFORN HTTP message.
However, Nelson being in the same field of invention discloses the step of a POST/TRANSFORM HTTP message and a GET/TRANSFORN HTTP message (para [0025]; via an “authentication request message”, may be an electronic message comply with HTTP message format may be defined HTTP message specification, an HTTP “GET or “POST” message…[0042]; via  “HTTP messaging standard” where “GET” messages may request data from a specified resource and “POST” messages may submit data to a specific resource for TRANSFORM message processing…[0096]; via the risk analysis module 320 [the ISSO-type messages…] may transform the collected information …)
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features, such as to parse the financial message into fields, mentioned by SOVIANY to include the disclosures as taught by Nelson to facilitate to “GET” or “POST” messages to a specific resource for processing transformation.
SOVIANY does not explicitly disclose the step to generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution in response to the POST/TRANSFORM HTTP message containing; wherein the financial institution sends the token to the fraud monitor, and the fraud monitor, sends the token in a GET/TRANSFORM HTTP message containing to the special purpose transformation-as-a-service server.
However, ARMSTRONG  being in the same field of invention discloses the step of generate a token related to the transformed message and the financial message, and return the token and the transformed message to the financial institution; wherein the financial institution sends the token to the fraud monitor, and the fraud monitor, sends the token to the special purpose transformation-as-a-service server (para [024]; via a system for processing transaction…generate an enrich data record/request generation of a token corresponding to the financial transaction to the token server via the message bus and transmit token to the document store. Further the token server to generate the token …server via the message bus…[0089]; via the system 100/servers 126 & 128 represent financial institution of different banks…[0112]; via the server 128 configure to assign a payment risk rating to the token…enables better processing by reducing exceptions and false positives…).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention was made to modify the features mentioned by SOVIANY to include the disclosures as taught by ARMSTRONG to facilitate risk/fraud free transaction with service-server system messaging as token.

Ref claim 2, SOVIANY discloses the system of claim 1 further comprising a sanctions monitor electrically connected to the cloud,  the sanctions monitor accepts a sanctions message from the financial institution via the cloud, said message containing the token, interrogates the special purpose transformation-as-a-service server for a portion of the transformed message, checks the portion of the transformed message for sanctioned activity, and returns a sanction indication to the financial institution (para [0040]; via  The interface 110 to an enhanced scoring engine 2…data model/data record as well as confidence value…[0041]; via the output of the enhanced scoring engine 2 and analysis engine 13…the automatic decider 15…sends back a routing response…[0043]; via the post detection case management system 17 for handling fraud alerts…XML messages over a message queue…). 
Ref claims 3, 9 and 16, SOVIANY discloses the system of claim 1 further comprising an identity and access management module that executes on the plurality of processing cores,  the identity and access management module intercepts the financial message as it arrives and determines if the financial institution has permission to perform a service requested in the financial message (para [0034], fig. 1; a characterizing system 1 for financial transactions not limited to authorization of payment card transactions… [0035]; via Ex. Characterization of the financial data to identify those financial transactions representing money laundering and message needs to be characterized to identify those data records… [0036-39]; via the credit card ex. Characterizing message part of risk management process/ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…).
Ref claims 4-5, 11-12 and 18, SOVIANY discloses the system of claim 1 wherein the financial message transformation further includes using an additional database and wherein the financial institution is a bank (para [0026-31]; fig. 2a; via Map fields 250 and Analytic data store 255… [0032]; via system for characterizing various kinds of financial messages, not limited to fraud in card payment transactions, personal loans, home loans[implied from institutions such as bank], trading…related messages including notification and detection money laundering, fraud, and market abuse…).
Ref claims 6, 13, and 19, SOVIANY discloses the system of claim 1 wherein the financial message is in SWIFT format (para [0039]; via For card based transactions…The ISO Standard No. 8583 is not an exclusive used format and other proprietary or region-specific formats exist in parallel to the ISO Standard [obviously SWIFT format Std or any others…]…).
Ref claims 7, 14, and 20, SOVIANY discloses the system of claim 1 wherein the transformed message is in ISO 20022 format (para [0039]; via an ISO norm [ISO 8583] that defines message format for data records of the financial messages to the financial transactions…).

Ref claims 10 and 17, SOVIANY discloses the special purpose transformation-as-a-service server of claim 9 wherein the plurality of processing cores accepts a sanction message from the sanction monitor via the cloud, said sanction message containing the token, interrogates the identity and access management module for access rights to portions of the transformed message, retrieves the portions of the transformed message, and returns the portions of the transformed message to the sanction monitor (para [0034], fig. 1; a characterizing system 1 for financial transactions not limited to authorization of payment card transactions… [0035]; via Ex. Characterization of the financial data to identify those financial transactions representing money laundering and message needs to be characterized to identify those data records… [0036-39]; via the credit card ex. Characterizing message part of risk management process/ISO norm [ISO 8583] that defines message format/financial message either ”authorize” or “decline” and generate response message with ISO Standard No. 8385…).


Response to arguments
  Applicant's arguments filed on 8/31/2022 have been fully considered for amended limitations and they are deemed to be non-persuasive:
Applicant's arguments are similar to previous arguments already submitted and addressed on last office action. Examiner incorporates herein the response to arguments mailed on August 24, 2022. 
Applicant further directed to 35 USC 101 and argued in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite” Significantly More" than abstract idea and noted PEG 2019.
Applicant also cited again analogy with the court case such as, DDR

In addition to 101 rejections, Applicant noted about 103 rejections with applied prior arts.

II. Applicant’s Remarks:

[103 rejections]:

Applicant argues[remarks page-1].

A. Neither Soviany, Singh nor Armstrong teaches a POST /TRANSFORM message:

“Each of claims 1-20 contain the term "a POST /TRANSFORM HTTP message". Neither Soviany, Singh, nor Armstrong teaches POST /TRANSFORM messages. … …
Since this term is missing from the cited art, the rejection under 35 USC § 103 cannot be sustained.”

In response: Examiner disagrees:
 The above limitations are disclosed [obviously] as detailed with above 103 rejection.

B. [101 Rejection]: Transforming network messages is "necessarily rooted in computer technology"

Applicant further argues [Remarks pages 2-3] that: “Claims 1-20 relate to the patent eligible transformation of network messages. Claims 1-20 recite the transformation of network messages at an application layer level, in some claims converting a SWIFT formatted message to an ISO-20022 formatted message. Specifically, the messages are HTTP POST /TRANSFORM messages. This is an improvement to computer networking technology… …
As an initial matter, it is true that the claims here are similar to the claims in the cases discussed above in the sense that the claims involve both a computer and the Internet. But these claims stand apart because they do not merely recite the performance of some business practice known from the pre-Internet world along with the requirement to perform it on the Internet. Instead, the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. DDR at 1265. 
Claims 1-20 do not recite the performance of a pre-Internet practice on the Internet. Rather, like DDR, are necessarily rooted in computer technology,…
… …
As a result, claims 1-20 are patent eligible, and the rejection under 35 USC § 101 cannot be sustained.”

In response: Examiner does not agree.
Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. The Federal Circuit decided that although the patent claims at issue there involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink DDR Holdings, 773 F.3d at 1257. “[T]he claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.”
In contrast, the instant claims provide a generically computer-implemented solution to a business-related or economic problem and are thus incomparable to the claims at issue in court cases such as, DDR. 

For these reasons the rejection under 35 USC § 101 directed to non-statutory subject matter set forth in this office action is maintained.  

	C. Other eligibility and obviousness arguments; [Noted].

III. Conclusion: [Noted]:
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Singh et al (US 2007/0005613 A1) discloses
Mouseau (US 20200349639 A1) discloses computer devices for processing a transaction message.
Wang et al (US 20200366754 A1) discloses System and Method for Processing Content Item Operations based on Fraud Resistant Device Identifiers.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691


/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698